United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
DEFENSE LOGISTICS AGENCY,
Tobyhanna, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-2060
Issued: July 5, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 6, 2011 appellant, through his attorney, filed an appeal from an August 29,
2011 decision of an Office of Workers’ Compensation Programs’ (OWCP) hearing
representative affirming the termination of his wage-loss compensation on the grounds that he
refused an offer of suitable work. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.2
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation benefits on
February 10, 2011 pursuant to 5 U.S.C. § 8106(c).
1
2

5 U.S.C. § 8101 et seq.

By decision dated September 2, 2011, OWCP reversed its earlier decision of June 3, 2011 and found that
appellant was entitled to schedule award benefits as his schedule award claim was received prior to his benefits
being terminated. It also found that he had nine percent right upper extremity impairment based on the report of its
medical adviser. Appellant has not appealed this decision. Accordingly, the Board will not address this issue.

FACTUAL HISTORY
On December 10, 2008 appellant, then a 50-year-old packer, filed a traumatic injury
claim alleging that on November 26, 2008 he felt a pop in his right elbow with immediate pain
and soreness while lifting a box weighing approximately 50 pounds. He stopped work that day.
OWCP accepted a right distal biceps tendon tear and authorized surgery. It paid compensation
for total disability as of February 2, 2009. Appellant underwent biceps tendon repair surgery on
February 10, 2009. He later developed a heterotrophic bone calcification, which limited motion
in his nondominant right hand.
On August 14, 2009 appellant underwent a functional capacity evaluation which found
that he was capable of working at the sedentary physical demand level for eight hours a day with
a 12-inch lift capability of 10 pounds and 0 pounds shoulder lift capability. In an August 31,
2009 note, Dr. Barbara G. Frieman, a Board-certified orthopedic surgeon, advised that he
reached maximum medical improvement and had permanent right arm restrictions of lifting no
more than 10 pounds and no supination/pronation.
On September 25, 2009 the employing establishment offered appellant a light-duty
assignment as a packer with restrictions of no lifting greater than 10 pounds and no turning with
right arm. Appellant declined this position. OWCP advised the employing establishment that
the duties were not sufficiently described. On October 27, 2009 the employing establishment
offered appellant a second job as a packer. On November 2, 2009 OWCP received a June 25,
2009 report from Dr. Frieman, who noted that appellant had a significant loss of supination from
heterotrophic calcification of his distal biceps repair and was unable to curl. Dr. Frieman opined
that he was permanently disabled from his job as he was unable to do any repetitive turning of
the right wrist or supination-type activity with his right arm.
In a December 14, 2009 report, Dr. Robert F. Draper, Jr., a Board-certified orthopedic
surgeon and an OWCP referral physician, reviewed a history of the employment injury and
appellant’s medical treatment. He provided examination findings and diagnosed rupture of the
distal right biceps tendon with repair and heterotrophic calcification of the distal biceps repair
with marked limited supination as a complication of the trauma and surgery. Dr. Draper found
that appellant reached maximum medical improvement and could not return to regular-duty
work. Based on the functional capacity evaluation and the physical examination, he found that
appellant could perform full-time sedentary work with restrictions of no lifting more than 20
pounds occasionally and 10 pounds frequently with the right arm.
OWCP determined that a conflict in medical opinion arose between Dr. Frieman and
Dr. Draper regarding appellant’s work capacity.
It referred appellant to Dr. Thomas
DiBenedetto, a Board-certified orthopedic surgeon, for an impartial evaluation.
In a March 1, 2010 telephone call to OWCP, appellant indicated that he was considering
disability retirement and, if no job offer was received by April 10, 2010, his retirement date
would be April 10, 2010. On March 17, 2010 he elected retirement benefits effective
April 11, 2010.

2

On April 1, 2010 OWCP received Dr. DiBenedetto’s February 23, 2010 report.
Dr. DiBenedetto reviewed the history of injury, the medical records and noted appellant’s
complaints of pain on supination. On physical examination he noted a mild visible atrophy of
the biceps, zero degrees of supination activity and passively, full pronation, full extension and
near full flexion. Strength was noted to be good in appellant’s forearm and hand.
Dr. DiBenedetto diagnosed a rupture of the right distal biceps. He stated that appellant was at
maximum medical improvement but would not fully recover from his work injury.
Dr. DiBenedetto stated that it would be difficult for appellant to perform the light-duty job
offered by the employer on October 27, 2009. He opined that appellant was able to work in a
sedentary job within the limits of his functional capacity evaluation, which was 10 pounds of
lifting. Dr. DiBenedetto opined that appellant could do this repetitively but stated that he could
not do any work which required him to place his right hand in supination because his arm was
fixed in zero degrees of supination. He advised that appellant was not capable of returning to his
regular job, with modifications, because of his lack of ability to supinate and not due to the
repetitive nature of the job. On April 9, 2010 Dr. DiBenedetto completed a work capacity
evaluation noting certain work restrictions, advising that appellant could work eight hours daily
and indicating that his restrictions were permanent.
On June 3, 2010 the employer offered appellant a light-duty position as a supply clerk
which required minimal use of the right wrist with no repetitive tasks. A duplicative job offer
was made on June 10, 2010 with a later start date. The position description noted that appellant
would perform clerical support primarily involving processing supply transactions. A computer
would be used to enter, edit or retrieve data typing or office automation. Other major duties
involved performing limited supply clerical work as well as clerical assignments. On June 10,
2010 appellant declined the position due to his medical restrictions and inadequate time in which
to consult his physician or attorney.
On August 20, 2010 OWCP sent the June 10, 2010 job offer to Dr. DiBenedetto for his
opinion on whether appellant was capable of performing the requested duties. In a
November 15, 2010 report, Dr. DiBenedetto reviewed the statement of accepted facts and the
February 23, 2010 report. He found that appellant could perform the job as outlined.
In a November 26, 2010 letter, OWCP advised appellant that the position of supply clerk
offered was suitable to his work capacities. Appellant was notified that if he failed to report to
the position or failed to demonstrate that, the failure was justified pursuant to section
8106(c)(2) of FECA, his right to monetary compensation would be terminated. He was given 30
days to respond.
In a December 7, 2010 letter to appellant’s attorney, OWCP explained that, while
appellant chose to retire prior to the receipt of the impartial medical examiner’s report, his
election of retirement benefits did not preclude adjudicating the extent of his disability and
suitability of a job offer.
In a December 15, 2010 statement, appellant contended that the job offer was not suitable
to his limitations. He elected Office of Personnel Management (OPM) benefits as of April 11,
2010 and did not know a job offer would come several months later. In a December 16, 2010

3

letter, appellant’s attorney agreed that the June 10, 2010 job offer was found suitable after
appellant elected OPM benefits and had retired.
On January 6, 2011 OWCP advised appellant that his reasons for refusing the offered
position were not valid and he was given an additional 15 days to either accept the position or
have his benefits terminated. In a January 18, 2011 letter, appellant advised that he was
declining the supply clerk position on the basis it was an unsuitable job offer and the job offer
came months after he separated from his employing establishment and the Federal Government.
In a February 10, 2011 decision, OWCP terminated appellant’s monetary compensation
on the grounds that he neglected an offer of suitable work under 5 U.S.C. § 8106(c)(2).
Appellant remained entitle to medical benefits.
On February 14, 2011 appellant initially requested a telephonic hearing before an OWCP
hearing representative but subsequently requested a review of the written record. In a June 9,
2011 letter, counsel stated that Dr. DiBenedetto provided no rationalized medical explanation
that the current job offer was suitable. Counsel noted that Dr. DiBenedetto previously found the
October 27, 2009 job offer unsuitable because of appellant’s inability to place his right hand in
supination.
In a June 24, 2011 letter, the employer responded that the June 3, 2010 job offer was for a
supply clerk and was in accordance with Dr. DiBenedetto’s restrictions. It noted that the revised
offer of June 10, 2010 was in response to appellant’s request to delay the job availability date for
personal reasons.
By decision dated August 29, 2011, an OWCP hearing representative affirmed the
February 10, 2011 decision.
LEGAL PRECEDENT
Section 8106(c) of FECA provides that a partially disabled employee who refuses or
neglects to work after suitable work is offered is not entitled to compensation.3 It is OWCP’s
burden to terminate compensation under section 8106(c) for refusing to accept suitable work or
neglecting to perform suitable work.4 The implementing regulations provide that an employee
who refuses or neglects to work after suitable work has been offered or secured for the employee
has the burden of showing that such refusal or failure to work was reasonable or justified and
shall be provided with the opportunity to make such a showing before entitlement to
compensation is terminated.5 To justify termination, OWCP must show that the work offered
was suitable and that appellant was informed of the consequences of his refusal to accept such
employment.6 In determining what constitutes suitable work for a particular disabled employee,
3

5 U.S.C. § 8106(c).

4

Joyce M. Doll, 53 ECAB 790 (2002).

5

20 C.F.R. § 10.517(a).

6

Linda Hilton, 52 ECAB 476 (2001); Maggie L. Moore, 42 ECAB 484 (1991), reaff’d on recon., 43 ECAB
818 (1992).

4

OWCP considers the employee’s current physical limitations, whether the work is available
within the employee’s demonstrated commuting area, the employee’s qualifications to perform
such work and other relevant factors.7 OWCP’s procedures state that acceptable reasons for
refusing an offered position include withdrawal of the offer or medical evidence of inability to
do the work or travel to the job.8
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.9 When the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.10
ANALYSIS
OWCP accepted that on November 26, 2008 appellant sustained right distal biceps
tendon tear and authorized surgery. Appellant later developed a heterotrophic bone calcification
which limited the motion of his right hand. On September 29, 2011 an OWCP hearing
representative affirmed a February 10, 2011 decision terminating his compensation benefits
based on his refusal of work in a supply clerk position. Determinative weight was accorded to
Dr. DiBenedetto, a Board-certified orthopedic surgeon serving as an impartial medical specialist,
who opined that the supply clerk position was suitable.
OWCP properly determined that there was a conflict in the medical opinion between
Dr. Frieman, an attending Board-certified orthopedic surgeon, and Dr. Draper, a Board-certified
orthopedic surgeon serving as an OWCP referral physician, on the issue of appellant’s work
capacity. To resolve the conflict, it properly referred appellant, pursuant to section 8123(a) of
FECA, to Dr. DiBenedetto for an impartial medical examination and an opinion on the matter.
In a February 23, 2010 report, Dr. DiBenedetto opined that appellant was able to work in a
sedentary job within the limits of his functional capacity evaluation, which was 10 pounds of
lifting. He opined that appellant could do this repetitively but he could not do any work which
required him to place his nondominical right hand in supination because his arm was fixed in
zero degrees of supination. Following his review of the June 2010 job offer of supply clerk,
Dr. DiBenedetto opined in a November 15, 2010 report, that appellant could perform the job as
outlined.
The Board finds that Dr. DiBenedetto’s February 23, 2010 report in conjunction with his
November 15, 2010 report is sufficiently rationalized to establish that appellant is capable of

7

20 C.F.R. § 10.500(b); see Ozine J. Hagan, 55 ECAB 681 (2004).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Refusal of Job Offer, Chapter 2.814.5.a(1) (July 1997); see Lorraine C. Hall, 51 ECAB 477 (2000).
9

5 U.S.C. § 8123(a); see Geraldine Foster, 54 ECAB 435 (2003).

10

Manuel Gill, 52 ECAB 282 (2001).

5

performing the supply clerk position.11 As noted, Dr. DiBenedetto previously examined
appellant and opined that he was able to work in a sedentary job with lifting restrictions of 10
pounds. He opined that, while appellant could do this repetitively, he could not do any work
which required him to place his right hand in supination because his arm was fixed in zero
degrees of supination. Although Dr. DiBenedetto’s November 15, 2010 report simply responded
to the question of whether the supply clerk position was suitable, his original report of
February 23, 2010 contained an in-depth evaluation of appellant’s medical condition based on an
accurate factual and medical background which properly served as the basis upon which he could
render an opinion as to whether the supply clerk position was suitable. Dr. DiBenedetto’s
opinion that appellant could work the supply clerk position is accorded special weight due to his
status as an impartial medical examiner.12 Thus, OWCP properly relied on Dr. DiBenedetto’s
opinion in finding the supply clerk position suitable.
In accordance with the procedural requirements under 5 U.S.C. § 8106(c), OWCP
advised appellant on November 26, 2010 that it found the job offer of supply clerk to be suitable
and gave him an opportunity to provide reasons for refusing the position within 30 days. It
advised him in a January 6, 2011 letter that his reason that he already retired prior to the job offer
was insufficient13 and that he had 15 additional days to accept the offered position. The Board
finds that OWCP followed established procedures prior to the termination of compensation
pursuant to section 8106(c) of FECA.
The Board finds that the position offered was medically and vocationally suitable and
OWCP complied with the procedural requirements of section 8106(c) of FECA. OWCP met its
burden of proof to terminate appellant’s compensation benefits based on his refusal to accept
suitable work.
On appeal, appellant’s counsel argues that Dr. DiBenedetto failed to explain why he was
no longer concerned about appellant’s inability to place his right hand in supination in the
offered supply clerk position. As noted Dr. DiBenedetto’s opinion about the suitability of the
offered supply clerk position was based on an accurate factual and medical background which
formed the basis of his opinion. He reviewed the requirements of the offered position and
opined that it was within appellant’s capabilities.
CONCLUSION
The Board finds that OWCP met its burden of proof to justify the termination of
appellant’s wage-loss compensation on the grounds that he refused an offer of suitable
employment.

11

Before OWCP and on appeal, appellant’s attorney argued that Dr. DiBenedetto’s report is not rationalized.

12

See L.W., 59 ECAB 471 (2008).

13

The Board has long held that electing to receive retirement is not a justifiable reason to refuse an offer of
suitable work. Roy E. Bankston, 38 ECAB 380 (1987). See Federal (FECA) Procedure Manual, supra note 8 at
Chapter 2.814.5(c) (July 1997).

6

ORDER
IT IS HEREBY ORDERED THAT the August 29, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 5, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

